I respectfully dissent. The controversy involved in this case has become moot, and the appeal, in my opinion, should be dismissed for that reason. "It is not the policy of our law with respect to litigated cases to decide questions which have ceased to be an issue by reason of facts having intervened rendering their decision of no practical application to the controversy between the litigants." Quellmalz Lumber Manufacturing Company v. Day, 132 Ark. 469,201 S.W. 125. In the case of Kays v. Boyd, 145 Ark. 303,224 S.W. 617, we said: "In a case note to Ann. Cas. 1912C, at page 247, it is said that the current cases have held that a court in reviewing a decision upon an application for a writ of mandamus will not disturb the judgment of the lower court, where, pending the appeal, an event occurs whereby the question litigated and determined below has ceased to be of any practical importance, but is academic merely." See, also, Blakely v. Newton, 157 Ark. 351,248 S.W. 907; Huff v. Freeman, 181 Ark. 312, 26 S.W.2d 77.
If the case is to be determined on its merits, we ought not to censure election commissioners for complying with the rulings of this court as to what constitutes a qualified elector. Assuredly, when a nominating petition is presented to election commissioners they ought not to act on it blindly, without determining whether it is signed by persons who are qualified under the law to sign it. Public officers such as election commissioners should not be held as mere automations. They ought to be permitted to exercise their ability to read public records and to act upon knowledge so gained in performing their official duties.
The majority seems to concede that the commissioners may investigate and find out what signers of such a petition have poll tax receipts, but the majority says the commissioners should go no further. In other words, the election commissioners may find from the record that the poll tax receipts held by signers of the nominating petition are, under our decisions, absolutely void, but, says the majority, the election commissioners must disregard what the records show as to failure of the *Page 546 
poll tax holder to assess and also disregard what this court has said as to the effect of such failure. Under the ruling of the majority an independent candidate may be nominated by a petition signed by persons none of whom would be qualified to vote for such candidate in the election.
Since the decision, rendered in 1932, in the case of Collins v. Jones, 186 Ark. 442, 54 S.W.2d 400, this court has consistently held, to use the language of the majority in the recent case of Stephens v. O'Neel, 210 Ark. 570,196 S.W.2d 917, "that to be a qualified elector one must both assess and pay his poll tax in the manner provided by law." (Italics supplied). Henderson v. Gladish,198 Ark. 217, 128 S.W.2d 257.
How, in the case at bar, the election commissioners apparently found from the public records that certain signers of the nominating petition had not assessed their poll tax in the manner provided by law and they disregarded their signatures because this court has frequently said that such persons were not qualified electors. For following the plain mandate of this court these commissioners are now criticised by this court. The majority seems to hold that the commissioners could look at the poll tax record, but that they ought not to look at the assessment record — this in the face of the oft repeated declaration of this court that assessment for poll tax is as essential a requisite of eligibility of a voter as payment of poll tax.
(I have heretofore taken occasion to say that I disagree with the above decisions because, as it appears to me, they have added requirements to the eligibility of voters not authorized by the constitution. See dissenting opinion in Stephens v. O'Neel, supra. The General Assembly of 1947 undertook by Act No. 220, approved March 18, 1947, to legislate out of existence the pronouncement of Collins v. Jones, supra, and other cases holding that a proper assessment was essential to a valid poll tax. That Act, however, by its terms, does not become effective until October 2, 1947.) *Page 547 
The rule promulgated by this court in the Collins case and other cases cited above is now and was, when the election commissioners acted on appellant's petition, the law in this state; and surely public officials ought not to be judicially condemned for following the decisions of the state's highest court.